ACCEPTED
                                                                                                      03-14-00816-CR
                                                                                                              4415230
                                                                                             THIRD COURT OF APPEALS
                                                                                                       AUSTIN, TEXAS
                                                                                                 3/9/2015 10:19:00 AM
                                                                                                     JEFFREY D. KYLE
                                                                                                                CLERK
                                         NO. 03-14-00816-CR

ARIANA OLIVEIRA                                  §            IN THE THIRD COURT
                                                                             FILED IN
                                                                        3rd COURT OF APPEALS
v.                                               §            OF APPEALS AUSTIN, TEXAS
                                                                        3/9/2015 10:19:00 AM
THE STATE OF TEXAS                               §                        JEFFREY D. KYLE
                                                              AUSTIN, TEXAS
                                                                                Clerk


             MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

       COMES NOW Ariana Oliveira, Appellant in the above-styled and numbered cause, by and

through her undersigned counsel, and respectfully moves this Court to extend the time to file

Appellant's brief. In support thereof, and pursuant to TEX. R. APP. PROC. 10. 5(b), Appellant would

show as follows:

       (A) Appellant's Brief is due on March 11, 2015;

       (B) Appellant seeks a 30 day extension;

       (C) Undersigned counsel has not had adequate time to review the record in this case.

           Undersigned has been in the process of preparing for a sentencing on March 6, 2015

           (State ofTexas vs. Juan Jose Santos, Cause Number DC-13-900244 in the 403 rd District

           Court of Travis County, Texas). Undersigned counsel anticipates that he will have

           adequate time to review the transcript, research the law, and write a brief if this Court

           grants a 3 0-day extension.

       (D) No previous extensions have been requested or granted.




       WHEREFORE, PREMISES CONSIDERED, Appellant prays that the foregoing motion be

GRANTED.
                                                     Respectfully submitted,




                                                     /s/ Joshua D. Saegert
                                                     JOSHUA D. SAEGERT
                                                     Law Office of Joshua D. Saegert
                                                     609 W. 9th Street
                                                     Austin, Texas 78701
                                                     Phone: (512) 371-3477
                                                     Fax: (512) 236-9287
                                                     State Bar No. 90001888
                                                     ATTORNEY FOR APPELLANT




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Motion to Extend Time to File

Appellant's Brief was mailed to the Travis County Attorney's Office, Appellate Division, 314 W.

11th St., Suite 400, Austin, Texas, 78701, on this the 9th day ofMarch, 2015.


                                                    /s/ Joshua D. Saegert
                                                    JOSHUA D. SAEGERT




                                               2